Title: From John Adams to the Comte de Vergennes, 13 July 1781
From: Adams, John
To: Vergennes, Charles Gravier, Comte de



Sir
Paris July 13. 1781

I have the Honour to inclose, to your Excellency Some Remarks, upon the Articles to Serve as a Basis of the negotiation for the Re-establishment of Peace, which you did me the Honour to communicate to me.
As I am unacquainted, whether you desired my Sentiments upon these Articles, merely for your own Government, or with a design to communicate them to the Imperial Courts I should be glad of your Excellencies Advice concerning them. If you are of Opinion there is any Thing exceptionable, or which ought to be altered, I should be glad to correct it. Or if I have not perceived the Points or Questions, upon which you desired my Opinion, I shall be ready to give any farther Answers.
I have the Honour to be, with great Respect your Excellencys most obedient and most hum Servant

John Adams

